DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 112 Rejection, filed 06/29/2022, with respect to claims 1-30 have been fully considered and are persuasive.  The 112 Rejection of claims 1-30 has been withdrawn. 

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for integrated and access backhaul nodes communications over an unlicensed wireless channel. Each of the Independent claims 1, 12, 22, and 30, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious before the effective filing date of the instant application:
For example, a prior art reference Novlan et al. (US 2019/0349079 A1) discloses dynamic resource coordination that supports multi-hop based relaying for integrated access and backhaul (IAB) in New Radio (5G). Described is a technology in which an IAB node and a serving parent node use wireless signaling to dynamically adapt downlink and uplink resources used for access and backhaul links. An IAB node receives scheduling data from a parent node, configures a frame structure comprising mobile termination function subframes and distributed unit component subframes, and communicates data based on the frame structure. The parent node explicitly or implicitly indicates that a portion of the scheduling data is adaptable, e.g., sends a dynamic frame structure coordination message. In response, the IAB node can adapt the frame structure into a modified frame structure and can communicate further data based on the modified frame structure.
While the disclosure of Novlan teaches resource coordination and transmission using IAB nodes, it does not disclose:
“perform, for signal transmission by a first entity of an integrated access backhaul (IAB) node, a first channel access procedure to acquire a channel occupancy time (COT) for a channel in an unlicensed 5G spectrum;
allow a second entity of the IAB node to access the channel and communicate a communicate a communication signal via the channel, during the COT”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411